Case 6:20-cv-00648-CEM-GJK Document 12-4 Filed 04/29/20 Page 1 of 3 PageID 285




         EXHIBIT 4
     Case 6:20-cv-00648-CEM-GJK Document 12-4 Filed 04/29/20 Page 2 of 3 PageID 286


Published on 3M News | Unit ed St at es (ht t ps://news.3m.com) on 3/24/20 3:29 pm CDT



3M Supports Efforts to Curb Pandemic Profiteers
Release Date:
Tuesday, March 24, 2020 3:29 pm CDT

T erms:
 Company (English)

Dateline City:
ST. PAUL, Minn.

ST. PAUL, Minn.--(BUSINESS WIRE)--Today, 3M Chairman and Chief Execut ive Officer Mike Roman delivered t he following let t er
t o William Barr, at t orney general of t he Unit ed St at es; Larry Hogan, governor of Maryland and chair of t he Nat ional Governors
Associat ion; and Tim Fox, at t orney general of Mont ana and president of t he Nat ional Associat ion of At t orneys General,
highlight ing 3M's act ions t o curb count erfeit ing and price gouging of personal prot ect ive equipment during t he COVID-19
pandemic. The let t er also urges federal and st at e government s and law enforcement officials t o cont inue t o lead t he fight ,
wit h 3M’s support and assist ance, against t hose who are exploit ing t he crisis by market ing count erfeit product s or gouging
t he public.
...

Dear At t orney General Barr, Governor Hogan, and At t orney General Fox:

On behalf of 3M and our 96,000 employees worldwide, I would like t o offer our support as you prot ect t he public from
count erfeit ing and price-gouging wit h respect t o crit ical medical devices, including t he respirat ors and masks t hat are crit ical
t o our count ry’s medical personnel.

This pandemic is affect ing us all. 3M is doing all t hat it can t o support public healt h and t hose impact ed by t his global healt h
crisis. We are mobilizing all available resources and rapidly increasing out put of crit ical supplies healt hcare workers in t he
Unit ed St at es and around t he world need t o help prot ect t heir lives as t hey t reat ot hers.

Since t he COVID-19 out break, 3M has doubled it s out put of N95 respirat ors. We are running our manufact uring lines around
t he clock seven days a week, hiring workers, adding shift s, and act ivat ing more product ion lines. In addit ion, 3M is increasing
it s invest ment t o expand it s global capacit y for manufact uring t hese respirat ors by more t han 30 percent in t he next 12
mont hs. Here in t he U.S., 3M current ly manufact ures more t han 400 million N95 respirat ors annually. This product ion capacit y,
as well as our increased product ion of hand sanit izers and disinfect ant s, is crit ical t o support ing healt hcare workers and first
responders. We are also in t he process of working wit h logist ics providers and large e-market place operat ors on a
coordinat ed st rat egy and act ion plan t o ensure product s rapidly get t o where t hey are needed most .

3M has no t increased the prices it charges fo r respirato rs as a result o f this glo bal crisis. 3M will no t
increase its current pricing fo r respirato rs being used to help address the pandemic.

We assume you have seen t he many report s of fraudulent act ivit y and price gouging involving medical devices, including our
N95 respirat ors. We are current ly providing assist ance direct ly t o t he public t o help curb t his act ivit y:

ht t ps://mult imedia.3m.com/mws/media/1803670O/fraudulent -act ivit y-and-count erfeit -product s.pdf.

We are also in t he process of working wit h large e-market place operat ors on a coordinat ed st rat egy and act ion plan t o
ident ify and remove count erfeit ers and price-gougers and t o refer t hem t o t he appropriat e law enforcement aut horit ies. In
addit ion, we would welcome t he opport unit y t o provide assist ance t o you as you seek t o ident ify and hold individuals and
organizat ions account able for making count erfeit respirat ors or inflat ing prices.

We will cont inue t o do all we can t o support healt hcare workers and t hose on t he front lines combat t ing t he COVID-19
out break. We st and ready t o work wit h federal and st at e government s t o end unet hical act ions t hat exploit t his global
pandemic and t hreat en t hose working so hard t o prot ect public healt h and safet y.

Respect fully,

Mike Roman

3M Chairman of t he Board and Chief Execut ive Officer


Abo ut 3M

At 3M, we apply science in collaborat ive ways t o improve lives daily. Wit h $32 billion in sales, our 96,000 employees connect
wit h cust omers all around t he world. Learn more about 3M’s creat ive solut ions t o t he world’s problems at www.3M.com or on
Twit t er @3M or @3MNews.



Language:
English
    Case 6:20-cv-00648-CEM-GJK Document 12-4 Filed 04/29/20 Page 3 of 3 PageID 287
Contact:
Jennifer Ehrlich
(651) 736-9430

T icker Slug:
Ticker: MMM
Exchange: NYSE


Source URL: https://news.3m.com/press-release/company-english/3m-supports-efforts-curb-pandemic-profiteers
